Case
B-2100A 16-11801      Doc 58 Filed 12/03/19 Entered 12/03/19 10:08:57 Main Document Page 1 of 9
        (Form 2100A)(12/15)




                                  UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF LOUISIANA
IN RE:                                                            §
                                                                  §       CASE NO. 16-11801
STEVEN TOLBERT YOUNG, SR.                                         §
SHERA BURRELL YOUNG                                               §
      DEBTOR                                                      §



                       TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim
referenced in this evidence and notice.
                                                                          The Bank of New York Mellon Trust Company,
                                                                          National Association fka The Bank of New York Trust
U.S. BANK NATIONAL ASSOCIATION, NOT IN                                    Company, N.A. as successor to JPMorgan Chase
ITS INDIVIDUAL CAPACITY BUT SOLELY AS                                     Bank, as Trustee for Residential Asset Securities
TRUSTEE FOR THE NRZ PASS-THROUGH                                          Corporation, Home Equity Mortgage Asset-Backed
TRUST VII                                                                 Pass Through Certificates Series 2003-KS10
              Name of Transferee                                                            Name of Transferor


Name and Address where notices to transferee should                       Court Claim # (if known): 6-1
be sent:                                                                  Amount of Claim: $96,597.99
                                                                          Date Claim Filed: 12/13/2016
     Nationstar Mortgage LLC d/b/a Mr. Cooper
     PO Box 619096
     Dallas, Texas 75261-9741
Phone: (877) 343-5602                                                     Phone: (888) 554-6599
Last Four Digits of Acct #: xxxxxx3661                                    Last Four Digits of Acct.#: 6854
Name and Address where transferee payments should
be sent (if different from above):
     Nationstar Mortgage LLC d/b/a Mr. Cooper
     PO Box 619094
     Dallas, Texas 75261-9741
Phone: (877) 343-5602
Last Four Digits of Acct #: xxxxxx3661
I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge
and belief.
By: /s/ Mukta Suri
    Transferee/Transferee's Agent                             Date:                        12/03/2019

    Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




POC_TOCForm000                                                        1                                                      5559-N-3408
Case 16-11801 Doc 58 Filed 12/03/19 Entered 12/03/19 10:08:57 Main Document Page 2 of 9



                             CERTIFICATE OF SERVICE OF TRANSFER OF CLAIM
   I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
   interest on or before December 3, 2019 via electronic notice unless otherwise stated:


   Debtor              Via U.S. Mail
   Steven Tolbert Young, Sr.
   11630 Morrison Road
   New Orleans, LA 70128


   Debtor              Via U.S. Mail
   Shera Burrell Young
   11630 Morrison Road
   New Orleans, LA 70128


   Debtors' Attorney
   Steven J. Hunter
   Steven J. Hunter
   3500 North Hullen Street Suite 241
   Metairie, LA 70002

   Chapter 13 Trustee
   S. J. Beaulieu, Jr.
   433 Metairie Road, Suite 307
   Metairie, Louisiana 70005


                                                         Respectfully Submitted,

                                                         /s/ Mukta Suri
                                                         Mukta Suri




   TRANSFER OF CLAIM - CERTIFICATE OF SERVICE                                                                5559-N-3408
                                                                                                          POC_CertOfServ
Case 16-11801 Doc 58 Filed 12/03/19 Entered 12/03/19 10:08:57 Main Document Page 3 of 9
Case 16-11801 Doc 58 Filed 12/03/19 Entered 12/03/19 10:08:57 Main Document Page 4 of 9
Case 16-11801 Doc 58 Filed 12/03/19 Entered 12/03/19 10:08:57 Main Document Page 5 of 9
Case 16-11801 Doc 58 Filed 12/03/19 Entered 12/03/19 10:08:57 Main Document Page 6 of 9
Case 16-11801 Doc 58 Filed 12/03/19 Entered 12/03/19 10:08:57 Main Document Page 7 of 9
Case 16-11801 Doc 58 Filed 12/03/19 Entered 12/03/19 10:08:57 Main Document Page 8 of 9
Case 16-11801 Doc 58 Filed 12/03/19 Entered 12/03/19 10:08:57 Main Document Page 9 of 9
